                  Case 20-10343-LSS             Doc 518        Filed 04/30/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                 (Jointly Administered)
    Debtors.
                                                                 Ref. Docket Nos. 204

                                                                 Hearing Date: May 4, 2020 at 10:00 a.m. (ET)

      STATUS REPORT IN CONNECTION WITH HEARING ON DEBTORS’
APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND
 EMPLOYMENT OF SIDLEY AUSTIN LLP AS ATTORNEYS FOR THE DEBTORS
  AND DEBTORS IN POSSESSION, NUNC PRO TUNC TO THE PETITION DATE

             1.   Sidley Austin LLP (“Sidley”), in accordance with the Court’s instructions at the

status conference on April 29, 2020, hereby submit the following status report:

             2.   The Parties have agreed on potential redactions to exhibits. These redactions are

limited to and for the sole purpose of excising non-public information regarding the confidential

arbitration matters.

             3.   Sidley has provided proposed redactions to the declarations of Mr. Sneed and

Professor Rapoport. As of the time of this status report, despite repeated requests, Sidley is still

awaiting Century’s responses to those proposed redactions. Sidley believes that these redactions

should avoid any potential concerns about the disclosure of confidential, non-public information,

and that the declarations should be filed publicly with those redactions.




1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.
              Case 20-10343-LSS         Doc 518      Filed 04/30/20     Page 2 of 3




         4.    Sidley does not believe that any redactions are necessary to Sidley’s Response

(ECF No. 498). As of the time of this Status Report, Century has not provided its position on this

issue.

         5.    Sidley has communicated to the United States Trustee the information set forth in

this Status Report.

         6.    Sidley provided a draft of this report this morning to counsel for Century, asking

for comments and their permission to file this as a joint status report. Counsel for Century did not

respond.

                          [Remainder of Page Intentionally Left Blank]




                                                 2
           Case 20-10343-LSS   Doc 518   Filed 04/30/20   Page 3 of 3




Dated: April 30, 2020              CROSS & SIMON, LLC
       Wilmington, Delaware
                                   /s/ Christopher P. Simon
                                   Christopher P. Simon (No. 3697)
                                   1105 North Market Street
                                   Suite 901
                                   Wilmington, DE 19801
                                   Telephone: (302) 777-4200

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   James W. Ducayet (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Facsimile: (312) 853-7036
                                   jducayet@sidley.com

                                   Attorneys for Sidley Austin LLP




                                     3
